Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/22 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biegner (US 2015/0292643) in view of Orita (US 2015/0267869), and alternatively, further in view of either one of Li (US 2009/0026421) or Branthen (US 4,545,604).
Regarding claim 1, Beigner disclsoes a dilute chemical solution production device, which is a production device of dilute chemical solution for adding a second liquid to a first liquid to thereby produce a dilute chemical solution of the second liquid, the production device comprising:
a first piping for flowing the first liquid (see FIG 1, flowing downwardly into 160 and downwardly out of 160);
a stock solution tank (110) for accumulating the second liquid;
a second piping (the piping to the left of 160, as seen in FIG 1) for connecting the stock solution tank and the first piping; and
a 
wherein a purge gas supply part (the connection of 110 to the line leading from 140, at the top of 110, which itself is capable of receiving a purge gas; alternatively the connection leading into the left side of tank 110) is attached to the stock solution tank, N2 gas is supplied from the purge gas supply part, the stock solution tank is subjected to pressurization by the N2 gas (see MPEP 2115: apparatus claim reciting intended use of particular material being handled by the apparatus doesn’t define over prior art apparatus); and

a front end of the second piping (to the right of 150; FIG 1) is connected, via a bore-through joint (Biegner’s tee includes a bore therethrough, through which the fluid flows; alternatively this is seen as a product-by process limitation directed to a process of making the joint, and which does not structurally define over the joint disclosed by Biegner; alternatively again, see the obviousness analysis below), to an approximately central position in a radial direction of the first piping (see the Tee connection at 160).
Biegner does not disclose the pump to be embodied as a plunger pump.  However Orita teaches that it was known in the art at the time of filing to use a plunger pump to pressurize fluid (e.g., para. 0026), and it would have been obvious to embody Biegner’s generically-disclosed pump 120 as a plunger pump, in order to reliably provide the pressure increase required for injection into a high pressure region.
Should it be determined that Biegner does not disclose a bore-through joint as claimed, consider that each of, Li (para. 0039) and Braathen (claim 3) independently teach that bore-through joints were known in the art at the time of invention, and it therefore would have been obvious to use a bore-through joint to predictably provide the fluid connection required of Biegner’s schematically-disclosed joint (tee).

Regarding claim 2, Biegner discloses the dilute chemical solution production device according to claim 1, wherein an air-bleed mechanism (170, 140) is attached to the plunger pump (all components are attached to one another, at least indirectly, via the piping).
Regarding claims 4 and 6, Biegner discloses wherein a first pressure measurement part which measures the pressure in the stock solution tank (that part of 140 which senses the pressure) is arranged in fluid communication with the stock solution tank.  Beigner does not disclose the pressure measurement part to be arranged on the stock solution tank.  However it was well-known in the art at the time of invention to use a pressure measurement part which is arranged on a pressurized tank (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status), and it would have been obvious to similarly vent Biegner’s tank using a pressure measurement part which is arranged on the tank.
Regarding claims 5, 8, 10 and 11, the material worked upon by a structure being claimed does not impart patentability to the claims.  Here, the claims are directed to a production device, and further defining the fluids worked upon by the production device as water and ammonia does not amount to further defining the claimed structure.  Alternatively, these limitations are seen as intended use of the claimed production device, and are therefore met by the prior art’s ability to be used with water and ammonia.

Claims 1, 2, 4-6, 8, 10 and 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Biegner (US 2015/0292643) in view of Orita (US 2015/0267869), and alternatively, further in view of either one of Li (US 2009/0026421) or Branthen (US 4,545,604), as set forth above, and then further in view of any one of Kamikawa (US 6,708,702), Thomas (US 5,096,087), Jansen (US 7,878,241) and Nakagawa (US 6,116,260).

Biegner in view of Orita (alternatively with Li or Branthen) renders obvious the invention as claimed, with arguable exception to “wherein a purge gas supply part is attached to the stock solution tank, N2 gas is supplied from the purge gas supply part, the stock solution tank is subjected to pressurization by the N2 gas”.  However each of Kamikawa (at line 6), Thomas (at 70, 72, 74), Jansen (at 132, 130, 10, 128) and Nakagawa (at 61, FIG 1) teach that it was known in the art at the time of filing to use a purge gas supply part attached to a similar tank, N2 gas is supplied from the purge gas supply part, the similar tank is subjected to pressurization by the N2 gas, as claimed.  To purge Biegner’s tank, or prevent the entry of air, it would have been obvious to one of skill in the art at the time of filing to use a purge gas supply part attached to the stock solution tank, N2 gas is supplied from the purge gas supply part, the stock solution tank is subjected to pressurization by the N2 gas, as claimed by Applicant and as taught by any one of Kamikawa, Thomas, Jansen and Nakagawa.

Claims 3, 7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biegner (US 2015/0292643) in view of Orita (US 2015/0267869), and alternatively, further in view of either one of Li (US 2009/0026421) or Branthen (US 4,545,604), as set forth above regarding claim 2 (alternatively taken with Kamikawa, Thomas, Jansen or Nakagawa), and then further in view of Shen (US 2003/0099549).

Regarding claim 3, Biegner further discloses the air-bleed mechanism 140 to open automatically at an excess fluid pressure which is produced by the pump.  Biegner does not disclose the claimed details of the pressure measurement part and control part for operation of the air-bleed mechanism.  Shen teaches that it was known in the art at the time of invention to control an air-bleed mechanism by using a pressure measurement part (12) arranged on a similar second piping downstream of a similar pump, where the pressure measurement part is connected to a control part (10) which controls the similar air-bleed mechanism (11), and the control part controls to activate the air-bleed mechanism when a measurement pressure of the pressure measurement part is below a prescribed value (when pressure falls below the prescribed value, the control part stops the transmission of electrical current to the solenoid of 11, thereby activating the bleed valve 11 to the closed position).  To control the operation of Biegner’s air-bleed mechanism in an adjustable manner, it would have been obvious to use a pressure measurement, part and control part for the operation of the air-bleed mechanism, as claimed by Applicant and taught by Shen.
Regarding claim 7, see the obviousness analysis of claims 4 and 6 above, which is relied upon here and incorporated by reference.
Regarding claims 9 and 12, see the analysis of claims 5, 8, 10 and 11 above, which is relied upon here and incorporated by reference.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are not persuasive.  The limitation “bore-through” joint is explicitly treated in the rejection above under various interpretations and pieces of prior art.  Applicant’s arguments do not address these interpretations or pieces of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
9/21/22